Citation Nr: 0515021	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  01-06 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for left knee disability, status post anterior 
cruciate ligament surgery, on appeal from the initial 
determination. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Herman, Counsel




INTRODUCTION

The veteran had active military service from April 1988 to 
December 1998.  This matter arises from a February 2000 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, which 
granted service connection for disability of the left knee.  
A 10 percent disability evaluation was assigned.  The veteran 
appealed the assigned rating.  

The Board remanded this matter in July 2003 for the purpose 
of curing due process deficiencies.  The matter was returned 
to the Board in March 2005 for final appellate consideration.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The residuals of the veteran's left knee injury, status 
post anterior cruciate ligament surgery, are productive of no 
more than slight instability of the left knee as a result of 
recurrent subluxation or lateral instability.

3.  The veteran has a diagnosis of degenerative arthritis of 
the left knee (by X-ray) without clinical evidence of 
limitation of flexion to 60 degrees or less or limitation of 
extension to 5 degrees or more.    


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for left knee instability, status post anterior cruciate 
ligament surgery, are not met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10,  4.71a,  
Diagnostic Code 5257 (2004).

2.  The criteria for a separate 10 percent evaluation for 
degenerative arthritis of the left knee, but no greater, have 
been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 1991); C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5003, 5010, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By letters dated in April and June 2004, the RO advised the 
veteran of the essential elements of the VCAA.  The veteran 
was advised that VA would make reasonable efforts to help him 
get the evidence necessary to substantiate his claim for an 
increased rating, but that he must provide enough information 
so that VA could request any relevant records.  The veteran 
was advised of the evidence received.  The veteran was also 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  The RO also requested that 
the veteran send any evidence to VA that might be pertinent 
to the claim.  This letter provided the notice of all four 
elements that were discussed above.  See Mayfield v. 
Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 
14, 2005).

The February 2000 rating decision, June 2001 Statement of the 
Case (SOC), and March 2005 Supplemental Statements of the 
Case (SSOC) collectively notified the veteran of the relevant 
laws and regulations and essentially advised him of the 
evidence necessary to substantiate his claim for an increased 
rating.  The March 2005 SSOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

Medical records have been obtained from L.B. Sollenberger, 
M.D., and Nason Hospital.  The veteran has not identified any 
outstanding medical records that would be pertinent to the 
claim on appeal.  VA examinations were conducted in April 
1999 and June 2004.  The Board therefore finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2004) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

Finally, the Board notes that the Court's decision in 
Pelegrini II, held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was legally impossible in the circumstances of this case, 
where the claim was adjudicated in February 2000.  However, 
the claimant still has the right to VCAA content complying 
notice and proper subsequent VA process, and that has been 
done.  The Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
veteran in 2004 was not given prior to the first adjudication 
of the claim, the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R.  
§ 3.159(b), and, after the notice was provided, the case was 
readjudicated and the March 2005 SSOC was provided to the 
veteran.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

The claim for an increased evaluation left knee disability 
originated from the RO decisions that granted service 
connection for that disability.  The claim therefore stems 
from the initial rating assigned to that disability.  At the 
time of an initial rating, separate, or staged, ratings can 
be assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.   When however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  38 C.F.R. 4.71, Diagnostic Code 5003 
(2004).

Under 38 C.F.R. 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 4.59, 
painful motion is an important factor of disability from 
arthritis [and] actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

38 U.S.C. § 7104 provides that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

In this case, the veteran's left knee disability is currently 
evaluated as 10 percent based on instability alone.   A knee 
impairment with recurrent subluxation or lateral instability 
is rated 10 percent when slight, 20 percent when moderate, 
and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2004).  A review of the evidence fails to show 
that the veteran experiences moderate or severe subluxation 
or instability of the knee.  The report of the April 1999 
examination indicated that the veteran's left knee was 
stable.  No findings of instability are found in the records 
from Dr. Sollenberger.  The June 2004 VA examination 
specifically described the instability of the veteran's left 
knee as "mild."  In consideration of the foregoing, the 
Board finds that a higher disability rating is not warranted 
under Diagnostic Code 5257.

The VA Office of General Counsel (OGC) has determined that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997).  The OGC concluded that for 
a knee disability rated under Diagnostic Code 5257 to warrant 
a separate rating for arthritis based on x-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Codes 5260 or 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on x-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9- 
98 (August 14, 1998).

X-ray reports dated in April 1999 and June 2004 reveal 
minimal degenerative changes of the left knee.  Treatment 
records from Dr. Sollenberger repeatedly note that the 
veteran endorses painful motion of left knee.  The veteran is 
therefore entitled to a separate compensable (10 percent) for 
arthritic involvement of a major joint.  See Diagnostic Code 
5003;  See also VAOPGCPREC 9- 98.

The Board has considered whether a higher disability 
evaluation could be assigned based on limitation of motion of 
the left knee.  A 20 percent disability rating is assignable 
under Diagnostic Code 5260 when leg flexion is limited to 30 
degrees or less.  A 20 percent evaluation may also be 
assigned under Diagnostic Code 5261 when leg extension is 
shown to be limited to 15 degrees or more.  On examination in 
April 1999, the veteran's range of motion was noted to be 
"near full" with some crepitus.  On examination in June 
2004, range of motion was full from zero degrees extension to 
135 degrees of flexion.  The veteran's limitation of motion 
is noncompensable according to Diagnostic Codes 5260 and 
5261.  A higher disability evaluation under these diagnostic 
codes would therefore be inappropriate.

The veteran's complaints of pain on use of his left knee have 
been considered as a basis for an increased evaluation.  
However, there are no current signs of weakness, atrophy or 
other dysfunction to warrant a rating higher than the 10 
percent evaluation currently assigned.  The June 2004 VA 
examination report indicated that the veteran had full range 
of motion of the left knee "without pain throughout the 
motion or at the extremes of motion."  No findings were made 
that the veteran would experience additional decrease in 
range of motion due to pain, weakness, fatigue, or lack of 
endurance after repetitive flexion.  The records from Dr. 
Sollenberger are also silent on this point.  Application of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis for 
a rating higher the 10 percent for the veteran's left knee 
arthritis.

On September 17, 2004, the OGC issued VAOPGCPREC 9-2004, 
which found that a veteran can receive separate ratings under 
Diagnostic Code 5260 (leg, limitation of flexion), and 
Diagnostic Code 5261 (leg, limitation of extension) for 
disability of the same joint.  However, as discussed above, 
knee extension and flexion are full, even when considering 
the effects of pain on motion.  A separate compensable 
evaluation for loss of extension, which necessitates 
extension limited to 10 degrees, is not warranted.

Accordingly, the Board concludes that an evaluation in excess 
of 10 percent for left knee instability, status post anterior 
cruciate ligament surgery, is not warranted for the entire 
claims period.  See Fenderson.  However, the Board does find 
that the assignment of a separate compensable (10 percent) 
disability rating for degenerative arthritis, but no greater, 
is applicable. 

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not establish that 
the veteran is frequently hospitalized for his service-
connected left knee disability.  There is also no objective 
evidence that the veteran's left knee disability, in and of 
itself, has caused marked interference with employment.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  See VAOPGCPREC 6-
96.


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for left knee instability, status post anterior 
cruciate ligament surgery, on appeal from the initial 
determination, is denied.

Entitlement to a 10 percent disability rating for 
degenerative arthritis of the left knee is granted, subject 
to the criteria governing payment of monetary benefits.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


